El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
Terrasa & Palón, representada por Gabriel Terrasa, fné denunciada en la Corte Municipal de Arecibo por infringir el artículo 553 del Código Penal imputándosele que a las dos de la mañana del día 19 de marzo de 1919 abrieron la tienda de provisiones al detall que tienen en la plaza del meñcado de diclia población y dieron principio a sus transacciones co-merciales.
Conociendo la Corte de Distrito de Arecibo de esa de-nuncia en grado de apelación dictó sentencia condenando a Gabriel Terrasa al pago de una multa, contra cuyo fallo in-terpuso el perjudicado el presente recurso de apelación.
*12Alegó Terrasa en la corte inferior su inocencia y sostiene en este recurso que la denuncia no le imputa delito alguno y que debemos dictar sentencia absolutoria porque si bien el artículo 553 del Código Penal, según quedó enmendado en el año 1917, dispone que los establecimientos mercantiles e industriales permanezcan cerrados al público desde las seis de la tarde en los días laborables, nada bay en él que determine a qué hora podrán ser abiertos y comenzar sus transac-ciones y que no prohibe ni castiga el hecho que' se le imputa en la denuncia.
El precepto legal en cuestión se encuentra en la página 273 de las leyes de 1917, tomo II, y dice así:
“Artículo 553.- — Los domingos durante todo el día; los días de fiesta legales desde las 12 a. m., excepto el Labor Day, o sea el primer lunes del mes de septiembre, y el día 4 de julio, que permanece-rán cerrados todo el día; todos los sábados desde las 9 p-. m.; todos ■ los días laborables desde las 6 p. m., y los días 24 y 31 de diciembre y 5 de enero de cada año desde las 10 p. m., permanecerán cerrados al público y una ñora después de cerrados no se permitirá ninguna clase de trabajo para los empleados, en los establecimientos comer-ciales e industriales, con excepción de los designados a continuación. * « #
Como se vé el legislador se limitó a disponer que durante ciertos días permanecieran cerrados durante todos ellos los establecimientos comerciales e industriales que no exceptúa; que en otros de fiesta legal se cerrarán a determinadas horas; y que los días laborables permanezcan cerrados desde las seis de la tarde, excepto ciertos días que cerrarán a hora posterior. Nada hay en esa ley que diga a qué hora del día siguiente podrán ser abiertos dichos establecimientos y co-menzar sus operaciones comerciales o industriales. El día a que se refiere la denuncia era laborable.
Como la ley se limitó a fijar la hora desde la cual debían permanecer cerrados los establecimientos industriales y mer-cantiles tenemos que concluir que no prohibe ni pena el que *13se abran a las dos de la mañana del .día siguiente, como hizo el apelante, por lo qne no podemos declarar qne el acto rea-lizado por él constituya infracción de esa ley. Si el legis-lador hubiera querido fijar la bora a qne habían de abrirse esos establecimientos lo hubiera dicho claramente, como lo hizo al fijar la hora del cierre. Nosotros no estamos facul-tados para agregarle palabras a la ley. En los casos de City of Clinton v. Crusendorf, 45 N. W. Rep. 407 y de Bennet v. Pulaski, 47 L. R. A. 280, las ordenanzas específicamente fija-ron las horas a qne debían ser cerrados ciertos salones y la en que podrían ser abiertos al día siguiente. El caso de El Pueblo v. García & García, 22 D. P. R. 820, tiene alguna relación con el presente pues, estudiando la ley qne orde-naba el cierre de los establecimientos en los días laborables a las seis de la tarde y lo^ sábados a las diez de la noche dijimos que de acuerdo con ella todo hombre está libre para trabajar y contratar trabajo por diez y nueve horas en todos y cada uno de los días, con excepción del domingo, y por veintidós horas el sábado.
Por otra parte cuando la ley habla de días en términos generales o se refiere a ellos'el legislador tiene en su mente los días naturales que comprenden veinte y cuatro horas con-tadas desde la doce de la noche. Código Civil, artículo 8.
Por último, para que una persona pueda ser castigada como infractora de una ley penal es necesario que el acto o la omisión que se castigue aparezca claramente establecido ■en la ley, porque no debe quedar convicto un hombre por un delito que no esté claramente’ definido y castigado por las' leyes y jamás debe forzarse el texto de la ley mediante in-terpretación al efecto de que quede comprendido en él nin-gún delito que la Legislatura no haya tenido claramente pre-sente. Lange v. El Pueblo, 24 D. P. R. 856.
En vista de la conclusión a que llegamos respecto a que el acto realizado por el apelante no está prohibido ni cas-*14tigado en. el artículo 553 citado es innecesario que tratemos las otras cuestiones que ha suscitado en esta apelación.
La sentencia apelada debe ser revocada y absuelto el ape-lante.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.